          ...

AO 245B (CASO Rev. l/19) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT Co                                              MAY 3 0 2019
                                           SOUTHERN DISTRICT OF CALIFORNIA
                UNITED STATES OF AMERICA                            JUDGMENT IN A LI.Kl.llll~........,..A:!!~~..;;;..___,
                                   V.                               (For Offenses Committed On or After November 1, 1987)


    JUAN TRINIDAD GONZALEZ-HERNANEZ (1)                                Case Number:          l 9CR1845-L

                                                                    ROBERT CARRIEDO
                                                                    Defendant's Attorney
USM Number                         84998298

• -
THE DEFENDANT:
~    pleaded guilty to courJl(s)         COUNT (1) OF THE INFORMATION

0   was found guilty on count(s)
    after a olea ofnot guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                         Count
Title & Section                     Nature of Offense                                                                  Number{s)
18 USC 1546                         FRAUD AND MISUSE OF VISAS, PERMITS, AND OTHER                                          1
                                    ENTRY DOCUMENTS




     The defendant is sentenced as provided in pages 2 through                5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
0    The defendant has been found not guilty on count(s)

0    Count(s)                                                 is          dismissed on the motion of the United States.

     Assessment : $ l00 - WAIVED



0    JVTA Assessment*: $
     *Justice for Victims of Trafficking Act of 2015, Pub.L.No.114-22.
~    No fine                  D Forfeiture pursuant to order filed                                                , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JUAN TRINIDAD GONZALEZ-HERNANEZ (1)                                      Judgment-Page 2 ofl
CASE NUMBER:              19CR1845-L

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED




       Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at _ _ _ _ _ _ _ _ _ A.M.                        on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
             as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                -------------                                 ---------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                           19CR1845-L
